OPPENHEIMER GLOBAL ALLOCATION FUND N–SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Global Allocation Fund (the “Fund”) as series of Oppenheimer Quest For Value Funds (the “Trust”) was held at held at which the twelve Trustees identified below were elected to the Trust (Proposal No. 1).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble117,832,2793,528,580 David K. Downes117,864,8333,496,026 Matthew P. Fink117,832,5163,528,343 Edmund Giambastiani, Jr.117,847,7273,513,132 Phillip A. Griffiths117,888,4713,472,388 Mary F. Miller 117,961,3573,399,502 Joel W. Motley117,977,7883,383,071 Joanne Pace 117,929,9923,430,868 Mary Ann Tynan117,901,0913,459,768 Joseph M. Wikler117,892,6493,468,210 Peter I. Wold117,929,3743,431,485 William F. Glavin, Jr.117,967,4873,393,373 On August 2, 2013, following an adjournment from a shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: Proposal 2: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain OPPENHEIMER SMALL- & MID-CAP VALUE FUND – EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Small-& Mid-Cap Value Fund (the “Fund”) as series of Oppenheimer Quest For Value Funds (the “Trust”) was held at held at which the twelve Trustees identified below were elected to the Trust (Proposal No. 1).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble117,832,2793,528,580 David K. Downes117,864,8333,496,026 Matthew P. Fink117,832,5163,528,343 Edmund Giambastiani, Jr.117,847,7273,513,132 Phillip A. Griffiths 117,888,4713,472,388 Mary F. Miller117,961,3573,399,502 Joel W. Motley 117,977,7883,383,071 Joanne Pace 117,929,9923,430,868 Mary Ann Tynan117,901,0913,459,768 Joseph M. Wikler117,892,6493,468,210 Peter I. Wold 117,929,3743,431,485 William F. Glavin, Jr. On August 2, 2013, following an adjournment from a shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain OPPENHEIMER FLEXIBLE STRATEGIES FUND – EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Flexible Strategies Fund (the “Fund”) a series of Oppenheimer Quest For Value Funds (the “Trust”) was held at held at which the twelve Trustees identified below were elected to the Trust (Proposal No. 1).At the meeting the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) were approved as described in the Fund’s proxy statement dated April 12, 3012.The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble117,832,2793,528,580 David K. Downes117,864,8333,496,026 Matthew P. Fink117,832,5163,528,343 Edmund Giambastiani, Jr. 117,847,7273,513,132 Phillip A. Griffiths117,888,4713,472,388 Mary F. Miller117,961,3573,399,502 Joel W. Motley117,977,7883,383,071 Joanne Pace 117,929,9923,430,868 Mary Ann Tynan117,901,0913,459,768 Joseph M. Wikler117,892,6493,468,210 Peter I. Wold 117,929,3743,431,485 William F. Glavin, Jr.117,967,4873,393,373 Proposal 2:To approve changes in, or the removal of, certain fundamental investment policies/investment objectives. 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain 2q:Proposal to remove miscellaneous fundamental policy relating to investment strategy restrictions For AgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental For AgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective For AgainstAbstain 16,381,855868,828 687,795 On August 2, 2013, following an adjournment from a shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) was approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain 80,715,8702,689,5954,875,652
